TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00179-CR


Calvin Conway, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 99-294-K277, HONORABLE DONALD HUMBLE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Ms. Patricia J. Cummings, is ordered to tender a brief in this cause no later than September
30, 2002.  No further extension of time will be granted.
It is ordered August 20, 2002. 

Before Justices Kidd, Patterson and Puryear
Do Not Publish